Order entered April 7, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01092-CR
                               No. 05-19-01093-CR

                REGINALD QUOMONE JORDAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 204th Judicial District Court
                            Dallas County, Texas
              Trial Court Cause No. F14-60840-Q & F14-60841-Q

                                      ORDER

      We REINSTATE these appeals.
      We abated for the appointment of counsel. On April 5, 2020, Michael
Casillas informed the Court he had been appointed counsel. We DIRECT the
Clerk to list Michael R. Casillas as counsel for appellant. All future
correspondence shall be sent to Mr. Casillas at the address on file with the Court.
      Appellant’s brief is DUE by May 22, 2020.


                                              /s/   LANA MYERS
                                                    JUSTICE